DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 01/09/2020.  Claims 1-9 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 11/23/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 of U.S. Patent No. 10,575,248. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1
‘248 Patent Claim 1
A wireless sensing network communication method comprising:
A wireless sensing network communication method comprising:
issuing subscription for backup device information through a broker interface;
issuing subscription for backup device information through a broker interface;
receiving sensor data;
receiving sensor data;
transferring the received sensor data through a primary backhaul for data logging when no network disconnection event occurs;
transferring the received sensor data through a primary backhaul for data logging when no network disconnection event occurs;
detecting a network disconnection event associated with the primary backhaul;
detecting a network disconnection event associated with the primary backhaul;
publishing the network disconnection event through the broker interface when the network disconnection event associated with the primary backhaul is detected;  
publishing the network disconnection event through the broker interface when the network disconnection event associated with the primary backhaul is detected;
receiving a first backup device capability message and a second backup device capability message as the backup device information through the broker interface according to the subscription in response to the publishing of the network disconnection event, wherein the first backup device capability message has a first device identifier, and the second backup device capability message has a second device identifier;  
to the subscription as a consequence of the publishing of the network disconnection event, wherein each of the first backup device capability message and the second backup device capability message comprises a device identifier, 

selecting a selected device identifier from the first device identifier and the second device identifier based on the first backup device capability message and the second backup device capability message;
encapsulating the sensor data with a header, wherein the header has a transmission destination associated with the selected device identifier; and
encapsulating the sensor data with a header, wherein the header has a transmission destination associated with the selected device identifier; and

transferring the received sensor data through the transmission destination for data logging rather than through the primary backhaul when the network disconnection event occurs.


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘248 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The difference depicted in the bolded words appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claims drafting to do so to seek a well-rounded protection for a disclosed invention.  Moreover, the difference depicted in the strike-through words appears to be broadening claim by omitting limitations.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be an obvious variation.  Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
.

Allowable Subject Matter
It is noted that claims 1-9 of the instant application claims variously and essentially the same limitations of those in claims 1-9 of the ‘248 patent.  Should a response to this Office Action overcome all of the above issues, the instant application shall be placed in a favorable condition for allowance for the same rationales applied to claims 1-9 of the ‘248 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Westrick, Jr. et al. (US 10,054,919).
Bedi et al. (US 2009/0172117).
Tessiore et al. (US 10,178,206).
Zimny et al. (US 2019/0205541).
Martins et al., Design and Evaluation of a Semantic Gateway Prototype for IoT Networks, ACM, 7 pages, December 2017.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent 






/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 22, 2021